DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-7 and 9-11 are pending and have been examined in this Office Action.  Claim 8 has been canceled since the last Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites determining a speed/acceleration and whether it is possible to make a turning maneuver safely based on a determination that the oncoming vehicle has the right of way.  However, there is inadequate written description in the specification to support these limitations.  The specification in paragraph(s) 27 states that the information is only displayed if it is determined that the oncoming vehicle has the right of way, implying that the determinations are made, but not displayed if the oncoming vehicle does not have the right of way.  Therefore, the specification only provides support for displaying the information based on the right of way determination, but does not support that the determination of speed/acceleration and possibility of safe turning is based on the right of way determination.  Considering the above, the claims are interpreted that only the displaying is dependent on the determination of whether the oncoming vehicle has the right of way.
Claim(s) 2-7 and 9-11 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent Application Publication 2010/0253494 to Inoue in view of U.S. Patent Application Publication 2016/0086487 to Abraham et al., U.S. Patent Application Publication 2014/0267263 to Beckwith et al., and U.S. Patent Application Publication 2012/0025965 to Mochizuki et al.
As per claim 1, Inoue discloses a method for assisting a driver of a motor vehicle during a turning maneuver (Inoue; At least the abstract), comprising:
detecting an intention of the driver to make the turning maneuver (Inoue; At least paragraph(s) 56);
detecting at least one other oncoming road user (Inoue; At least paragraph(s) 60 and 91); 
Inoue does not explicitly disclose determining whether the at least one other oncoming road user has a right of way; and based on a determination that the at least one other oncoming road user has the right of way,
However, the above features are taught by Mochizuki (Mochizuki; At least paragraph(s) 7 and 56-58; as discussed above, only the displaying is interpreted to be dependent on the right of way determination).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mochizuki into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing alerts when appropriate, i.e., displaying when oncoming vehicle has right of way and not displaying when oncoming vehicle does not have the right of way, would provide more useful alerts to the driver without overburdening them.  Thus, this would provide a better user experience and a safer system because the driver would be less likely to deactivate the system due to too many alerts, as discussed in paragraph(s) 55 of Mochizuki.  
(i) determining at least a speed of the at least one other oncoming road user using a sensor device of the vehicle (Inoue; At least paragraph(s) 60 and 91); 
(ii) determining whether it is possible to make the turning maneuver safely as a function of at least the speed of the at least one other oncoming road user (Inoue; At least paragraph(s) 103-105; the other vehicle information is displayed and then the colors are adjusted based on the required time to turn.  It is interpreted that one in the art would understand this to mean that the colors change based on the comparison of the time until the other vehicle reaches the self-vehicle and the required time to turn, i.e., the description is based on the example of 12 seconds for the other vehicle to reach the self-vehicle) and
Inoue discloses obtaining information about oncoming road users to determine whether it is possible to make a turning maneuver safely, but does not explicitly disclose detecting an acceleration using a sensor device and using the acceleration of the at least one other oncoming road user.  
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have detected and used the acceleration.  Inoue discloses determining and using the estimated time of arrival of the oncoming vehicle, which would only be accurate if the changes in velocity over time (i.e., acceleration) were detected and used along with the velocity and position information.  Since position and velocity information are already detected, detecting the acceleration would be obvious to one of ordinary skill as merely the change in velocity over time, just like velocity is the change in position over time.  This simple mathematical relationship would be well-known to one of ordinary skill in the art.  Further, Inoue discloses using acceleration information for nearby vehicles obtained from vehicle-to-vehicle communications (Inoue; At least paragraph(s) 64).  Therefore, it would also be obvious to one or ordinary skill in the art to obtain and use acceleration from the sensor since not every vehicle may have vehicle-to-vehicle communication capabilities.  The information could still be used to provide a better and safer awareness device in more situations, i.e., without a communication device or in case the other vehicle does not have a communication device.  
Inoue discloses acquiring the driver required-amount-of-time to turn and using this information to determine the display information (Inoue; At least paragraph(s) 18, 85, 86, 105, and 107), but does not explicitly disclose a number of saved empirical values representing usual speeds or reaction times of the driver; and
However, the above features are taught by Abraham (Abraham; At least paragraph(s) 36 and 37; Abraham teaches collecting and storing past driver history, such as reaction times, in order to determine recommended vehicle controls and alerts).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Abraham into the invention of Inoue with the motivation of simple substitution of one known element for another to obtain predictable results. It would be obvious to one of ordinary skill in the art that stored driver history and records could be used to determine current vehicle control requirement, such as required time to turn, in place of a user input.  Using stored driver history could produce more reliable results compared to user input and provide a better user experience by reducing the workload of the driver.  
(iii) displaying safety information related to the turning maneuver which is superimposed in a view of the driver of the at least one other oncoming road user (Inoue; At least paragraph(s) 96),
wherein the safety information relating to the turning maneuver comprises optical highlighting using at least one of a frame with the frame being inserted around the at least one other oncoming road user, and the safety information comprises an indication related to a time frame during which the turning maneuver is determined to be safe, the time frame is displayed by a countdown timer, and a numerical representation serves as the countdown timer (Inoue; At least paragraph(s) 91, 95, and 96),
wherein the highlighting is positioned on a head up display and around the view of the driver of the at least one other oncoming road user so that the highlighting moves as the at least one other oncoming road user is moving, and the countdown timer is arranged directly next to the frame around the other oncoming road user (Inoue; At least paragraph(s) 72, 91, and 96; the claim limitations are explicitly disclose by Inoue; however, it is also noted that the order or placement of displays on a screen would be within the skill of one in the art to change as a design choice), and
wherein the frame is positioned so that it encloses a vehicle of the other oncoming road user (Inoue; At least paragraph(s) paragraph(s) 82 and 95; the color border surrounds the vehicle), 
Inoue discloses that the countdown time is directly next to the frame (Inoue; At least figure 3; there is nothing in between, i.e. directly next to each other, the information including the countdown (12 seconds) and the frame), but does not explicitly disclose, the countdown timer and the frame are always directly next to one another, 
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have tested various configurations of designs and chosen the design that best meets the needs, wants, trade-offs, etc. of the user, designer, environment, etc.  Therefore, choosing one design over another would be a matter of design choice and within the skill of one in the art.  This is further evidenced by “Augmented Reality and Representation in Vehicle for Safe Driving at Night” to Park, which shows, in at least table I and figure 4, bounding boxes that change color around vehicles with adjacent vehicle information.)
and both the frame and the countdown timer change color depending on whether it is possible to make the turning maneuver safely (Inoue; At least paragraph(s) 71 and 103-105; the display changes the color associated with the oncoming vehicle based on the time of arrival compared to the time required to turn, i.e., 12 seconds to arrival compared to time to turn of <4s (blue), 4-8s (yellow), and >8s (red).  Thus, the information changes color depending on whether or not the turning maneuver is safe, i.e., time required to turn compared to time remaining to turn). 
Further, at the time of filing, any specific color, shape, layout, etc. of the display would be obvious and within the skill of one in the art.  Testing of these details would be part of the design process in creating a heads-up display, as evidenced in at least “A Left-Turn Driving Aid Using Projected Oncoming Vehicle Paths with Augmented Reality” to Tran et al. or “Efficient Information Representation Method for Driver-Centered AR-HUD System” to Park et al. and the final configuration would be a matter of design choice based on matters of cost, intended users, etc.  
As per claim 2, Inoue discloses displaying the time frame, but does not explicitly disclose wherein the time frame is further displayed by a progress bar.
However, the above features are taught by Beckwith (Beckwith; At least paragraph(s) 31 and figure 4; a progress bar of a set time is shown).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Beckwith into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Displaying a progress bar of a set time, for example the required time to turn of Inoue, would provide the user additional information of where the vehicle will be in a set time to allow the user to better gauge the situation.  
As per claim 3, Inoue discloses wherein the safety information relating to the turning maneuver comprises the optical highlighting by means of color coding the frame (Inoue; At least paragraph(s) 82 and 95).
As per claim 4, Inoue discloses wherein the sensor device comprises at least one of a front view camera, a radar sensor, and a laser (Inoue; At least paragraph(s) 58, 60, and 62).
As per claim 5, Inoue discloses further comprising detecting the intention to make the turning maneuver by detecting at least one of 
an operation of an indicator,
driving into a turning lane, using position information of the motor vehicle or a signal of a front view camera,
a braking maneuver, and
a steering wheel angle (Inoue; At least paragraph(s) 83 and 135).
As per claim 6, Inoue discloses further comprising detecting at least one further variable which is a characteristic of a traffic situation, and assessing the at least one further variable during a determination of a display and displaying further additional information related to the at least one further variable (Inoue; At least paragraph(s) 57, 133-137).  
As per claim 7, Inoue discloses wherein the at least one further variable is determined as a function of at least one of traffic signs, rights of way, and weather conditions (Inoue; At least paragraph(s) 133).
As per claim 9, Inoue discloses a driver assistance system for a motor vehicle, comprising a unit which is configured to execute the steps of the method according to claim 1 (Inoue; At least paragraph(s) 56 and the rejection to claim 1 above).
As per claim 10, Inoue discloses a motor vehicle comprising the driver assistance system according to claim 9 (Inoue; At least paragraph(s) 1 and 56).
As per claim 11, Inoue discloses wherein the safety information is at least one of displayed in a region of a windscreen and displayed via the head up display (Inoue; At least paragraph(s) 56 and 72).
Claim Rejections - 35 USC § 103
In light compact prosecution, an alternate rejection is provided below.  
Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent Application Publication 2010/0253494 to Inoue in view of U.S. Patent Application Publication 2016/0086487 to Abraham et al., U.S. Patent Application Publication 2014/0267263 to Beckwith et al., and U.S. Patent Application Publication 2018/0208192 to Olsson.
As per claim 1, Inoue discloses a method for assisting a driver of a motor vehicle during a turning maneuver (Inoue; At least the abstract), comprising:
detecting an intention of the driver to make the turning maneuver (Inoue; At least paragraph(s) 56);
detecting at least one other oncoming road user (Inoue; At least paragraph(s) 60 and 91); 
Inoue does not explicitly disclose determining whether the at least one other oncoming road user has a right of way; and based on a determination that the at least one other oncoming road user has the right of way,
However, the above features are taught by Mochizuki (Mochizuki; At least paragraph(s) 7 and 56-58; as discussed above, only the displaying is interpreted to be dependent on the right of way determination).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Mochizuki into the invention of Inoue with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Providing alerts when appropriate, i.e., displaying when oncoming vehicle has right of way and not displaying when oncoming vehicle does not have the right of way, would provide more useful alerts to the driver without overburdening them.  Thus, this would provide a better user experience and a safer system because the driver would be less likely to deactivate the system due to too many alerts, as discussed in paragraph(s) 55 of Mochizuki.  
(i) determining at least a speed of the at least one other oncoming road user using a sensor device of the vehicle (Inoue; At least paragraph(s) 60 and 91);
(ii) determining whether it is possible to make the turning maneuver safely as a function of at least the speed of the at least one other oncoming road user (Inoue; At least paragraph(s) 103-105; the other vehicle information is displayed and then the colors are adjusted based on the required time to turn.  It is interpreted that one in the art would understand this to mean that the colors change based on the comparison of the time until the other vehicle reaches the self-vehicle and the required time to turn, i.e., the description is based on the example of 12 seconds for the other vehicle to reach the self-vehicle) and
Inoue discloses obtaining information, including acceleration, about oncoming road users to determine whether it is possible to make a turning maneuver safely (Inoue; At least paragraph(s) 64 and figure 7), but does not explicitly disclose detecting an acceleration using a sensor device of the vehicle and using the acceleration of the at least one other oncoming road user.  
However, the above features are taught by Olsson (Olsson; At least paragraph(s) 13).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Olsson into the invention of Inoue with the motivation of simple substitution of one known element for another to obtain predictable results.  Olsson teaches another known means of obtaining acceleration information about oncoming vehicles and using this information to determine predicted paths, i.e., future positions and time of arrival of the vehicle, and identify scenarios which the driver should be aware.  Substituting the obtaining of the acceleration using a sensor into the invention of Inoue would provide better and more universal information to determine the estimated time of arrival of the oncoming vehicle, such as in case the oncoming vehicle does not have vehicle-to-vehicle communication capability.  
Inoue discloses acquiring the driver required-amount-of-time to turn and using this information to determine the display information (Inoue; At least paragraph(s) 18, 85, 86, 105, and 107), but does not explicitly disclose a number of saved empirical values representing usual speeds or reaction times of the driver; and
However, the above features are taught by Abraham (Abraham; At least paragraph(s) 36 and 37; Abraham teaches collecting and storing past driver history, such as reaction times, in order to determine recommended vehicle controls and alerts).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Abraham into the invention of Inoue with the motivation of simple substitution of one known element for another to obtain predictable results. It would be obvious to one of ordinary skill in the art that stored driver history and records could be used to determine current vehicle control requirement, such as required time to turn, in place of a user input.  Using stored driver history could produce more reliable results compared to user input and provide a better user experience by reducing the workload of the driver.  
(iii) displaying safety information related to the turning maneuver which is superimposed in a view of the driver of the at least one other oncoming road user (Inoue; At least paragraph(s) 96),
wherein the safety information relating to the turning maneuver comprises optical highlighting using at least one of a frame with the frame being inserted around the at least one other oncoming road user, and the safety information comprises an indication related to a time frame during which the turning maneuver is determined to be safe, the time frame is displayed by a countdown timer, and a numerical representation serves as the countdown timer (Inoue; At least paragraph(s) 91, 95, and 96),
wherein the highlighting is positioned on a head up display and around the view of the driver of the at least one other oncoming road user so that the highlighting moves as the at least one other oncoming road user is moving, and the countdown timer is arranged directly next to the frame around the other oncoming road user (Inoue; At least paragraph(s) 72, 91, and 96; the claim limitations are explicitly disclose by Inoue; however, it is also noted that the order or placement of displays on a screen would be within the skill of one in the art to change as a design choice), and
wherein the frame is positioned so that it encloses a vehicle of the other oncoming road user (Inoue; At least paragraph(s) paragraph(s) 82 and 95; the color border surrounds the vehicle), 
Inoue discloses that the countdown time is directly next to the frame (Inoue; At least figure 3; there is nothing in between, i.e. directly next to each other, the information including the countdown (12 seconds) and the frame), but does not explicitly disclose, the countdown timer and the frame are always directly next to one another, 
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have tested various configurations of designs and chosen the design that best meets the needs, wants, trade-offs, etc. of the user, designer, environment, etc.  Therefore, choosing one design over another would be a matter of design choice and within the skill of one in the art.  This is further evidenced by “Augmented Reality and Representation in Vehicle for Safe Driving at Night” to Park, which shows, in at least table I and figure 4, bounding boxes that change color around vehicles with adjacent vehicle information.)
and both the frame and the countdown timer change color depending on whether it is possible to make the turning maneuver safely (Inoue; At least paragraph(s) 71 and 103-105; the display changes the color associated with the oncoming vehicle based on the time of arrival compared to the time required to turn, i.e., 12 seconds to arrival compared to time to turn of <4s (blue), 4-8s (yellow), and >8s (red).  Thus, the information changes color depending on whether or not the turning maneuver is safe, i.e., time required to turn compared to time remaining to turn). 
Further, at the time of filing, any specific color, shape, layout, etc. of the display would be obvious and within the skill of one in the art.  Testing of these details would be part of the design process in creating a heads-up display, as evidenced in at least “A Left-Turn Driving Aid Using Projected Oncoming Vehicle Paths with Augmented Reality” to Tran et al. or “Efficient Information Representation Method for Driver-Centered AR-HUD System” to Park et al. and the final configuration would be a matter of design choice based on matters of cost, intended users, etc.  
Claims 2-7 and 9-11 are rejected using the same citations and reasoning as applied in the above rejections of these claims.  
Response to Arguments
Applicant's arguments, see page 5, filed 07/27/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. With respect to Applicant's arguments that the number of references used in the rejection show inventiveness, the examiner respectfully disagrees.  It has been held that the number of references does not have a bearing on the propriety of the rejection.  Ex parte Fine, 1927 C.D. 84 (1926).  With respect to Applicant's arguments that the prior art does not read on the claim limitation, the examiner respectfully disagrees.  The prior art teaches all of the limitations as discussed in the rejection above.  
Applicant’s arguments, see page 6, filed 07/27/2022, with respect to the new limitation in claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669